
	

114 SRES 460 IS: Commemorating the 50th anniversary of Cascade Head Preserve, an Oregon natural icon.
U.S. Senate
2016-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 460
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2016
			Mr. Wyden (for himself and Mr. Merkley) submitted the following resolution; which was referred to the Committee on Energy and Natural Resources
		
		RESOLUTION
		Commemorating the 50th anniversary of Cascade Head Preserve, an Oregon natural icon.
	
	
 Whereas 2016 marks the 50th anniversary of Cascade Head Preserve, a 270-acre preserve that is located north of Lincoln City, Oregon, and was protected from development in 1966;
 Whereas, nestled within lands managed by the United States Forest Service, Cascade Head Preserve is home to many species of wildlife, plants, and grassland communities that were once abundant along the Oregon coast;
 Whereas the local community and volunteers helped protect Cascade Head Preserve 50 years ago and, along with The Nature Conservancy, have remained actively engaged in its stewardship;
 Whereas Cascade Head Preserve, along with the adjacent segment of the Siuslaw National Forest, has been recognized as a National Scenic Research Area and a United Nations Biosphere Reserve for its ecological significance;
 Whereas it is estimated that more than 15,000 people visit Cascade Head Preserve annually, using it as a laboratory of nature to learn about grassland restoration and threatened species, such as the Oregon silverspot butterfly, or to enjoy recreational activities along the Pacific Ocean and its coastal estuaries;
 Whereas Cascade Head Preserve is known for harboring rare and endemic plants, including 99 percent of the known Cascade Head catchfly flower population;
 Whereas Cascade Head Preserve has hosted teams of well-known ecologists and experts from universities, zoological institutions, and Federal and State agencies who have employed cutting-edge science to catch, rear in captivity, and reintroduce into nature the threatened Oregon silverspot butterfly;
 Whereas tourism and recreation in Cascade Head Preserve have helped stimulate the local economy by supporting seasonal and full-time jobs and by driving economic activity along the Oregon coast; and
 Whereas Cascade Head Preserve also serves as a classroom for youth from across the United States who learn about the importance of restoring habitats adjacent to Cascade Head Preserve, including the restoration of tidal wetlands that provide a vital habitat for salmon and the recent protection of 122 square miles of marine reserves along the Oregon coast, which support community fisheries and local livelihoods: Now, therefore, be it
		
	
 That the Senate— (1)commemorates the 50th anniversary of Cascade Head Preserve; and
 (2)applauds the outstanding commitment of the stewards of Cascade Head Preserve, naturalists, volunteers, and community leaders for—
 (A)protecting the ecological significance of Cascade Head Preserve; and
 (B)supporting the local economy through tourism and recreation.  